DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species III, Figs. 14-19 encompassing claims 1-3, 6, 8-13, 19 and 21-23 in the reply filed on October 18th, 2021 is acknowledged.  The traversal is on the ground(s) that claims 1 and 19 are generic to both non-elected species (A) and (B). The Examiner reconsidered the claims and agreed with the Applicant’s argument. Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 9-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over REINMUTH (Pub. No.: US 2014/0376069 A1), hereinafter as Reinmuth and further in view of Hua et al. (Pub. No.: US 2006/0273430 A1), hereinafter as Hua.

    PNG
    media_image1.png
    529
    810
    media_image1.png
    Greyscale

Regarding claim 1, Reinmuth discloses a method for forming sequencing flow cells in Figs. 1-22, comprising: providing a semiconductor wafer (providing substrate 1) covered with a dielectric layer (oxide layer 3) (see Fig. 1-2 and [0050]); forming a patterned layer (pattern layer of layer 4) on the dielectric layer, the patterned layer having differential surface regions that include first surface regions and second surface regions (different region surfaces) (see Fig. 9-10 and [0054-0055]); forming a plurality of through holes (forming recesses 2) through the semiconductor wafer (see Figs. 14-15, 20-21 and [0057-0058], [0065-0066]); attaching a cover wafer (attaching carrier substrate 16) to the semiconductor wafer to form a composite wafer structure that includes a flow cell (see Fig. 16-17 and [0063]), wherein a sequencing flow cell includes: a flow channel between the patterned layer and the cover wafer (layer 4 forming part of the inlet and outlet and the carrier substrate 16 forming bottom of the channel) (see Fig. 18); one or more second surface regions in the patterned layer (layer 4 having the portion forming surfaces regions for the channel) (see Fig. 17); and an inlet and an outlet coupled to the flow channel (see Fig. 24 above), the inlet and the outlet being formed by through holes through the semiconductor substrate (see Fig. 22-24 and [0066-0070]).
Reinmuth fails to disclose the method comprising a plurality of sequencing flow cells so that each of the sequencing flow cell includes all of the structure recited above and singulating the composite wafer structure to form a plurality of dies, each die including the sequencing flow cell.
Hua discloses a method for forming MEMs cell comprising: providing a semiconductor wafer (base wafer 70) (see Figs. 1, 70 and [0046]); attaching a cover 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the method of forming a plurality of cells and the method of singulating of Hua into the method of Reinmuth because having the modified method would provide a mass production of integrated circuits for reducing manufacturing cost. 
The combination of Reinmuth and Hua discloses the method comprising the plurality of sequencing flow cells and wherein each of the sequencing flow cell includes all of the structure recited above and singulating the composite wafer structure to form a plurality of dies, each die including the sequencing flow cell.
Regarding claim 6, the combination of Reinmuth and Hua discloses the method of claim 1, wherein the semiconductor wafer further comprising a CMOS layer (claim fails to recite any structure of CMOS layer, therefore any layer of substrate 1as SOI would have CMOS layer) underlying the dielectric layer (see Reinmuth and [0050]). 
Regarding claim 9, the combination of Reinmuth and Hua discloses the method of claim 1, further comprising forming a support structure (forming bonding surfaces 4) on the semiconductor wafer before attaching the cover wafer to the semiconductor wafer (see Fig. 15-16 and [0057]).
Regarding claim 10, the combination of Reinmuth and Hua discloses the 
Regarding claim 12, the combination of Reinmuth and Hua discloses the method of claim 1, further comprising functionalizing the sequencing flow cell, wherein functionalizing the sequencing flow cell comprises exposing the flow channel to materials supplied through the inlet and outlet (claim only recites functions, but unclear what kind of function is recited and method of using the sequencing flow cell) (the method of Reinmuth and Hua can also have recesses 2 of Reinmuth expose to any liquid material by supplying through openings).
Regarding claim 13, the combination of Reinmuth and Hua discloses the method of claim 1, wherein singulating the composite wafer structure comprises separating the composite wafer structure into individual dies using a wafer cutting process (see Hua, Fig. 3J and [0082]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over REINMUTH (Pub. No.: US 2014/0376069 A1), hereinafter as Reinmuth and further in view of Hua et al. (Pub. No.: US 2006/0273430 A1), hereinafter as Hua, as applied to claim 1 and further in view of Pyo et al. (Pub. No.: US 2008/0029864 A1), hereinafter as Pyo.
 Regarding claim 11, the combination of Reinmuth and Hua discloses the method of claim 1, but fails to disclose wherein the cover wafer comprises a glass wafer. 
Pyo discloses a method of forming MEMs device including sequencing flow cells comprising a cover wafer (substrate 200) comprises a glass wafer (layer 24B made of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the glass material of Pyo into the method of Reinmuth for forming the cover wafer because having the glass material would provide good thermal insulating and heat conduction.  

Allowable Subject Matter
Claims 2-3, 8, 46-47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the first surface regions are hydrophilic surfaces and the second surface regions are hydrophobic surfaces as recited in claim 2; wherein the first surface regions are hydrophobic surfaces and the second surface regions are hydrophilic surfaces as recited in claim 3; wherein forming a patterned layer comprises: forming a metal oxide layer; forming a silicon oxide layer overlying the metal oxide layer; and patterning the silicon oxide layer, wherein regions of the metal oxide layer not covered by the silicon oxide layer are configured to receive a nucleic acid macromolecule as recited in claim 8; and wherein forming a patterned layer comprises: forming a metal oxide layer overlying the dielectric layer on the semiconductor wafer; and patterning the metal oxide layer into a plurality of 
Claims 19-23 and 48 are allowed over prior art of record. 
The following is an examiner's statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein each sequencing flow cell includes: a glass layer, multiple metal oxide regions and oxide regions; and a flow channel between the glass layer and the multiple metal oxide regions and oxide regions as recited in claim 19. Claims 18-23 and 48 depend on claim 19, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

 

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818